NUMBER 13-13-00447-CV

                    COURT OF APPEALS

             THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI - EDINBURG
____________________________________________________________

EB INTERNATIONAL, LLC,
AND HIDALGO LOGISITICS,
LLC, D/B/A HIDALGO COLD
STORAGE, A TEXAS LIMITED
LIABILITY COMPANY,                                     Appellants,

                               v.

JENROB INVESTMENTS,
LP, A TEXAS LIMITED
PARTNERSHIP,                                        Appellee.
____________________________________________________________

             On appeal from the 332nd District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                         ORDER
     Before Chief Valdez and Justices Benavides and Longoria
                         Order Per Curiam
       This appeal was abated by this Court on October 11, 2013, due to the bankruptcy

of one of the parties to this appeal. See 11 U.S.C. § 362; see generally TEX. R. APP. P.

8. Subsequently, appellants filed a motion to dismiss the appeal on grounds that the trial

court’s partial summary judgment did not dispose of all claims against the parties and

therefore was not a final, appealable judgment. Appellants requested that this Court

dismiss the appeal. Accordingly, this Court reinstated the appeal and dismissed it. See

EB Int'l, LLC v. Jenrob Investments, LP, No. 13-13-00447-CV, 2014 WL 495149, at *1

(Tex. App.—Corpus Christi Feb. 6, 2014, no pet.) (mem. op. per curiam).

       This cause is now before the Court on a motion for rehearing filed by appellee

Jenrob Investments, LP, a Texas limited partnership.          According to the motion for

rehearing, the summary judgment was final and appealable due to severance. Appellee

requests that we correct the Court’s opinion to remove the conclusion that the summary

judgment was final and appealable. Appellee has also filed a supplement to its motion

for rehearing, a motion for completion of record on appeal and motion for order allowing

appellee to amend its motion for rehearing once the entire record is filed. Appellant has

filed a motion for leave to file response to appellee’s motion for rehearing and its response

to motion for rehearing. The Court has granted appellant’s motion for leave to file its late

response.

       The Court, having considered the documents on file and the pleadings before the

Court, issues the following rulings. See TEX. R. APP. P. 42.1(a). Appellee’s motion to

amend its motion for rehearing is dismissed as moot and the Court will presently act on

the pleadings filed to date.      Without making a final determination regarding our

                                             2
jurisdiction over this appeal or the merits thereof, appellee’s amended motion for

rehearing is granted.     Through this order, we withdraw the opinion and judgment

previously issued in this cause and this cause will remain on the Court’s docket.

       According to the pleadings currently before the Court, this matter remains in

bankruptcy. Pursuant to Rule 8.2 of the Texas Rules of Appellate Procedure, the appeal

is suspended and ABATED until further order of this Court. See TEX. R. APP. P. 8.2.

Any documents filed herein, including appellee’s motion for completion of the record, will

remain pending until the appeal is reinstated. The parties are directed to take such

action as is appropriate to advise the Court of any change in the status of the bankruptcy

proceeding which would affect the status of this appeal, including but not limited to, the

filing of a motion to reinstate pursuant to Texas Rule of Appellate Procedure 8.3. See

id. R. 8.3. After this matter is reinstated on the Court’s docket, the Court will direct the

parties to further brief issues pertaining to the Court’s jurisdiction over this appeal.

                                                                         PER CURIAM


Delivered and filed the
30th day of May, 2014.




                                              3